NO. 07-02-0205-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   AUGUST 20, 2002

                         ______________________________


                       LUPE MANUEL MEDELLIN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

              NO. A3673-0201; HONORABLE JACK R. MILLER, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                              ABATEMENT AND REMAND


      Pursuant to a plea of guilty, appellant Lupe Manuel Medellin was convicted of

indecency with a child and punishment was assessed at ten years confinement. Although

represented by appointed counsel at trial, appointed counsel corresponded with appellant

notifying him that pursuant to his guilty plea, he could only appeal with permission of the
trial court and suggested that he file a pro se notice of appeal. Appellant, proceeding pro

se, timely perfected his appeal. Both the clerk’s record and reporter’s record have been

filed. Appellant’s brief was due to be filed by June 27, 2002, but has yet to be filed. Also,

no motion for extension of time has been filed. By letter dated July 23, 2002, this Court

notified appellant of the defect and also directed him to explain by August 5, 2002, why the

brief has not been filed. Appellant did not respond and the brief remains outstanding.


       Therefore, we now abate the appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall immediately cause notice of a hearing to be

given and, thereafter conduct a hearing to determine the following:


       1.     whether appellant desires to prosecute the appeal; and

       2.     whether appellant is indigent and entitled to appointed counsel.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant desires to continue the appeal and is indigent, then the trial court shall also take

such measures as may be necessary to assure appellant effective assistance of counsel,

which measures may include the appointment of new counsel.                If new counsel is

appointed, the name, address, telephone number, and state bar number of said counsel

shall be included in the order appointing new counsel. Finally, the trial court shall execute

findings of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a

                                              2
supplemental clerk's record. A supplemental record of the hearing shall also be included

in the appellate record. Finally, the trial court shall file the supplemental clerk's record and

the supplemental reporter's record with the Clerk of this Court by Friday, October 4, 2002.


       It is so ordered.
                                                   Per Curiam




Do not publish.




                                               3